Judgment reversed on the law and the facts, with costs, and judgment directed in favor of plaintiffs, with costs, directing defendant to remove the encroachment or pay to plaintiffs damages in the sum of $250. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings in accordance therewith will be made. In our opinion, the judgment appealed from is plainly erroneous in that it adjudges that there is no encroachment of defendants’ building upon plaintiffs’ land. This *816encroachment, although a slight one, was undisputed, and the Special Term should have given plaintiffs judgment to compel the removal of the encroachment or to pay plaintiffs the damage sustained thereby. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur. Settle order on notice.